Citation Nr: 1722214	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  05-28 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C, including as secondary to PTSD.

2.  Entitlement to increases in the ratings assigned for PTSD (30 percent prior to August, 18, 2004, 50 percent from that date to prior to October 7, 2011, and 70 percent from that date).

3.  Entitlement to an effective date earlier than October 7, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[The issues of entitlement to increased ratings for bilateral hearing loss and tinnitus are the subject of a separate decision by the Veterans Law Judge who conducted a hearing in those matters in April 2017.] 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2003 and September 2005 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The October 2003 rating decision granted service connection for PTSD, rated 30 percent, effective April 14, 2003.  The September 2005 rating decision denied service connection for substance abuse and hepatitis C and denied entitlement to TDIU.  In July 2008, a Travel Board hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.  In October 2008, the Board remanded the claims for additional development.  An interim (August 2012) rating decision increased the rating for PTSD to 70 percent, effective October 7, 2011.  An interim (November 2013) rating decision granted a TDIU rating, effective October 7, 2011.  The Veteran disagreed with the effective date assigned, and in July 2014 correspondence, the RO informed him the matter of entitlement to a TDIU rating prior to then was on appeal before the Board.  An interim (April 2016) rating decision granted service connection for substance abuse, and that matter is no longer before the Board. 

FINDING OF FACT

The Veteran died in May 2017, before the Board promulgated a decision on the appeals seeking service connection for hepatitis C, increased ratings for PTSD, and entitlement to an effective date prior to October 7, 2011 for the grant of TDIU.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the appeals seeking service connection for hepatitis C, increased ratings for PTSD, and entitlement to an effective date prior to October 7, 2011 for the grant of TDIU at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, a VA Report of First Notice of Death received in May 2017 indicates the Veteran died during the pendency of the appeals seeking service connection for hepatitis C, increased ratings for PTSD, and entitlement to an effective date prior to October 7, 2011 for the grant of TDIU.  An obituary indicates he died in May 2017.  As there is no evidence to the contrary, the Board accepts the copy of the obituary as proof of the Veteran's death before the Board promulgated a decision on the appeals seeking service connection for hepatitis C, increased ratings for PTSD, and entitlement to an effective date prior to October 7, 2011 for the grant of TDIU.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeals seeking service connection for hepatitis C, increased ratings for PTSD, and entitlement to an effective date prior to October 7, 2011 for the grant of TDIU are dismissed.




		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


